      Case 1:19-cv-10156-LGS-BCM Document 65 Filed 06/25/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        6/25/20
THE BOSTON CONSULTING GROUP, INC.,
               Plaintiff,
                                                         19-CV-10156 (LGS) (BCM)
       -against-
                                                         ORDER REGARDING GENERAL
NCR CORPORATION,                                         PRETRIAL MANAGEMENT
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual Practices in Civil Cases and Emergency Individual Practices in Civil Cases, which are

attached to this Order and available on the Court's website at https://nysd.uscourts.gov/hon-

barbara-moses.

       The Court notes that plaintiff has filed two letter-motions, both dated June 12, 2020 (Dkt.

Nos. 51, 59), requesting a pre-motion conference to compel discovery regarding "NCR's

deficient responses to BCG's Document Request No. 27 and Interrogatory No. 1," and "NCR's

refusal to produce financial information necessary to assess BCG's entitlement to compensation

under the parties' contract." Defendant has filed responses to each letter-motion, both dated June

19, 2020. (Dkt. Nos. 61, 62.)

       Plaintiff may, if it wishes, submit a single reply letter as to both motions, limited to a total

of three pages, no later than July 1, 2020. Judge Moses will conduct a telephonic discovery

conference as to both letter-motions on July 7, 2020, at 11:00 a.m. At that time, the parties shall
      Case 1:19-cv-10156-LGS-BCM Document 65 Filed 06/25/20 Page 2 of 3



call 888-557-8511 and enter the access code 7746387. It is the Court's intention to resolve these

discovery disputes at the July 7 conference, based on the letters submitted, together with any

argument presented at the conference, unless a party shows good cause why more formal

briefing is required.

       Counsel are cautioned as follows:

       1.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery     applications,   including    letter-motions   requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party shows good cause why more formal briefing should be required. Absent

extraordinary circumstances, discovery applications made later than 30 days prior to the close of

discovery may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies are not required

during the pendency of the COVID-19 national emergency.

                                                2
     Case 1:19-cv-10156-LGS-BCM Document 65 Filed 06/25/20 Page 3 of 3




       PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
       NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
       COURT:

       Conferences and Hearings. All court conferences and hearings will be conducted
       by teleconference. Please treat the teleconference as you would treat a public
       court appearance. If a conference or hearing in another matter is ongoing,
       please be silent (mute your line) until your case is called.

       Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
       depositions in this action may be taken via telephone, videoconference, or other
       remote means, and may be recorded by any reliable audio or audiovisual means.
       This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
       30(b)(5), including the requirement that, unless the parties stipulate otherwise,
       the deposition be "conducted before an officer appointed or designated under
       Rule 28," and that the deponent be placed under oath by that officer. For
       avoidance of doubt, a deposition will be deemed to have been conducted
       "before" an officer so long as that officer attends the deposition via the same
       remote means (e.g., telephone conference call or video conference) used to
       connect all other remote participants, and so long as all participants (including
       the officer) can clearly hear and be heard by all other participants.


Dated: New York, New York
       June 25, 2020
                                        SO ORDERED.



                                        ________________________________
                                        BARBARA MOSES
                                        United States Magistrate Judge




                                           3
